Citation Nr: 1604719	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Q.D.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from July 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the record.

This matter was remanded by the Board in September 2011, January 2014, August 2014 and March 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As a final preliminary matter, the Board notes that additional evidence was added to the record, namely a December 2015 nerves Disability Benefits Questionnaire (DBQ) report, after the issuance of the November 2015 supplemental statement of the case.  This evidence was not considered by the AOJ and the Veteran has not waived initial AOJ consideration of this evidence.  However, as this evidence is not relevant to the instant claim, such a waiver is not required.  See 38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly decide the instant claim. 



FINDING OF FACT

Obstructive sleep apnea is not shown to have first manifested in service, to be causally or etiologically related to any disease, injury, or incident during service, or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2006 letter, sent prior to the March 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STR) as well as post-service VA and private treatment records have been obtained and considered.  The Board observes that the Veteran has testified that some of his military records may be missing.  However, he has not alleged that any STR would show the onset of sleep apnea in service, and he has not identified any specific, pertinent STR which is missing and capable of being searched.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  A VA opinion was obtained in February 2014 and addendum opinions were obtained in September 2014 and September 2015 in order to adjudicate this claim for service connection.  

In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2011, January 2014, August 2014 and March 2015 remand directives by obtaining updated VA treatment records, requesting that the Veteran submit an authorization form to allow VA to obtain private treatment records, obtaining a VA etiological opinion in February 2014 and obtaining addendum opinions dated in September 2014 and September 2015 and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in June 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2011 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal, which then included service connection for obstructive sleep apnea.  Also, information was solicited regarding the type and onset of symptoms, the nature of his current disorder, and his contention that his service-connected PTSD caused his obstructive sleep apnea.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining an examination and opinion to determine the nature and etiology of the Veteran's obstructive sleep apnea.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his obstructive sleep apnea is causally related to his service-connected PTSD.  During a June 2011 hearing, the Veteran's wife testified that she had witnessed the Veteran stop breathing while he was sleeping.  The Veteran testified that he has had sleep difficulties such as nightmares since returning from service and that he had been diagnosed with PTSD in 2006.  However, neither the Veteran nor his spouse described with any specificity the specific onset of sleep apnea symptoms.  See Transcript of Board hearing, pp. 24-25.

The Veteran's available STRs are negative for complaints, treatments or diagnoses related to obstructive sleep apnea.  A February 1972 service discharge examination was negative for any relevant abnormalities.  In a March 1972 Statement of Medical Condition, the Veteran indicated that there has been no change in his medical condition since his last separation medical examination.

Post-service treatment records include a December 2006 VA treatment note which reflects the reports of the Veteran's wife that he snored and sometimes stopped breathing when he was sleeping.  A July 2007 private sleep study reflects an impression of obstructive sleep apnea.

A February 2014 VA Disability Benefits Questionnaire (DBQ) report indicates that the Veteran had been diagnosed with obstructive sleep apnea in 2007.  Following a physical examination and a review of the Veteran's electronic file, the examiner opined that the proximate cause of obstructive sleep apnea, to include the Veteran's obstructive sleep apnea, was a developmentally narrow oropharyngeal airway.  The examiner noted that such a developmentally narrow oropharyngeal airway was often with superimposed elevation of body mass index (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  The examiner further opined that, based on the preponderance of the medical evidence and expertise, it was less likely than not that the Veteran's obstructive sleep apnea was caused by, related to or aggravated by his service-connected PTSD.  

In September 2014, the VA examiner who provided the February 2014 opinion offered an addendum opinion.  The examiner opined that there was no objective evidence of obstructive sleep apnea based on the sleep study findings in February 2014.  Therefore, no medical opinion could be rendered as no condition was diagnosed.  

In a September 2015, the VA examiner who provided the February 2014 opinion offered an additional addendum opinion.  The examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was aggravated beyond the natural progression by a service-connected disability (PTSD, diabetes mellitus, prostate cancer, anxiety disorder, hypertension, tinnitus and peripheral neuropathy), including the effects of medications taken for service-connected disability.  The examiner noted that the preponderance of the medical evidence and expertise revealed the proximate cause of obstructive sleep apnea, to include the Veteran's previous obstructive sleep apnea, was a developmentally narrow oropharyngeal airway, and was often accompanied by the superimposed elevation of body mass index (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  The examiner further reasoned that the Veteran's latest apnea-hypopnea was 2.3/hour, showing evidence that there was no aggravation of obstructive sleep apnea.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea.  
The Board notes that the current disability requirement is satisfied in a claim for service connection when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, although the VA examiner generally suggests in the September 2014 addendum opinion that the Veteran's obstructive sleep apnea had resolved or was not found on examination, the private treatment notes dated during the course of the appeal provides a current diagnosis of the claimed disability.  Therefore, the Veteran is considered to have a current disability for VA purposes.

While the evidence of record shows that the Veteran has a current diagnosis of obstructive sleep apnea, the probative evidence of record demonstrates that such is not related to his service and/or service connected disability.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's obstructive sleep apnea were less likely than not related to service and/or service connected disability as obstructive sleep apnea was caused by a developmentally narrow oropharyngeal airway, often accompanied with an elevated body mass index and/or aging, and that there has been no aggravation of the condition by a service-connected disability.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.

The Board notes that the Veteran and his wife have generally contended that his current obstructive sleep apnea is related to his service and/or service-connected disabilities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms such as sleep difficulties and his wife is competent to describe her observations regarding his symptoms.  However, as to the actual diagnosis and etiology of obstructive sleep apnea, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of obstructive sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In fact, the diagnoses of sleep apnea in this case required the Veteran to undergo a sleep study.  Thus, the Board accords the statements of the Veteran and his wife regarding the etiology of his obstructive sleep apnea to have little probative value as neither is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Overall, the opinions of the VA examiner, who has the necessary training and medical knowledge to competently speak to the issues at hand, greatly outweigh the lay opinions by the Veteran and his spouse. 

Moreover, the Veteran and his wife have offered only conclusory statements regarding the relationship between his purported service and/or service-connected PTSD and his current obstructive sleep apnea.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the current nature of his obstructive sleep apnea.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

The Board also notes the Veteran submitted copies of a Board decisions in other cases in which service connection for obstructive sleep apnea was granted.  However, VA benefits decisions are considered to be nonprecedential in nature. See, e.g., 38 C.F.R. § 20.1303.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of educational benefits, any prior VA or Board decision does not compel the conclusion that the facts in this case warrant an award of benefits.  Moreover, the Board decisions submitted by the Veteran awarded service connection based upon a positive etiology opinions, which is absent from the instant case.  Therefore, while the Board has considered the Board decisions submitted by the Veteran, such decisions are not binding and do not control the outcome of this appeal; rather, the facts of this particular case must be determinative.

The Board also notes that the Veteran has submitted articles detailing the prevalence of obstructive sleep apnea among veterans also diagnosed with PTSD.  Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Thus, these articles provide some credible and competent evidence tending to support the claim.

However, the articles submitted by the Veteran provide only general information on the frequency of obstructive sleep apnea in veterans also diagnosed with PTSD.  The Board finds no information within these articles of a generic relationship with such a degree of certainty such that, under the facts of this specific case, a causal relationship between the Veteran's PTSD and obstructive sleep apnea is established.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive).

Thus, while the medical articles hold some probative value in support of this claim, the probative value of these articles is greatly outweighed by the opinions of the VA examiner which is based upon the specific facts of this case.

The Board further notes that there is no credible evidence of the onset of obstructive sleep apnea in service.  The Veteran first reported sleep apnea symptoms in 2003, and was first diagnosed with sleep apnea in 2006.  The significant time lapse of several decades between service separation and the report of sleep apnea symptoms with treatment after service does not tend to support a finding of in-service incurrence or aggravation.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Moreover, the testimony of the Veteran and his spouse as to the actual onset of sleep apnea - as opposed to impaired sleep in general - is ambiguous.  See Transcript of Board hearing, pp. 24-25.  Nonetheless, the VA examiner considered the lay report of the onset of sleep apnea symptoms in the context of the entire evidentiary record.  As sleep apnea is not listed as a chronic disease under 38 C.F.R. § 3.309(a), the lay descriptions of the Veteran and his spouse, alone, are insufficient to establish the onset of sleep apnea in service.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

Consequently, the Board finds that the Veteran's obstructive sleep apnea is not shown to have first manifested in service or to be causally or etiologically related to any disease, injury, or incident during service and/or to a service-connected disability and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

Service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


